Judgment, Supreme Court, New York County (Michael Obús, J.), rendered August 17, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Within a minute of receiving a radio transmission that an armed robbery had been committed by a black man wearing a black jacket and black-hooded sweatshirt and that the man was traveling north from the crime scene with two others, the officers saw defendant, fitting the description in the transmission, walking, with two others, four or five blocks from the location of the crime scene in the same direction that the robbers had reportedly taken. These circumstances gave the police reasonable suspicion upon which to stop and frisk defendant (People v Salaman, 71 NY2d 869; People v Hodge, 237 AD2d 234, lv denied 90 NY2d 894; People v Pagan, 227 AD2d 133, lv denied *31888 NY2d 991). We have considered defendant’s remaining contentions and find them to be without merit.
Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.